Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
9, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed April 9, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00287-CV
____________
 
IN RE JEFF RODARTE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On March
31, 2009, relator, Jeff Rodarte, filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52. 
In the petition, relator requests that we compel the Honorable Meca Walker,
Associate Judge of the 309th District Court of Harris County, to vacate the
March 20, 2009 temporary orders.
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  
 
PER CURIAM
 
Panel consists of Justices Frost,
Brown, and Boyce.